Case: 1:17-cv-02635-CAB Doc #: 65 Filed: 08/31/21 1 of 2. PageID #: 1266




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION



 JAMES HAYDEN,                               )       CASE NO. 1:17CV2635
                                             )
                       Plaintiff,            )       SENIOR JUDGE
                                             )       CHRISTOPHER A. BOYKO
               vs.                           )
                                             )       ORDER
 2K GAMES, INC., et al.,                     )
                                             )
                       Defendants.           )


 CHRISTOPHER A. BOYKO, SR. J.:

        This matter comes before the Court upon the Unopposed Motion (ECF DKT #63) of

 Defendants for Leave to Participate in the September 9, 2021 Settlement Conference

 Remotely.

        Upon consideration of Defendants’ concerns about travel during the surge in the

 COVID-19 pandemic, the Court GRANTS their Motion and will conduct the Settlement

 Conference remotely with all parties and counsel appearing by Zoom. The Courtroom

 Deputy will send out instructions in advance and will coordinate the conference.

        PLEASE NOTE: The Court orders the parties to confer and exchange settlement

 papers this week, rather than as provided in the Court’s Standing Settlement Conference
Case: 1:17-cv-02635-CAB Doc #: 65 Filed: 08/31/21 2 of 2. PageID #: 1267




 Order. On or before Friday, September 3, 2021 at 12:00 Noon ET, the parties shall email

 their position statements as attachments to the Court’s law clerk, Patricia Rogo

 (Patricia_Rogo@ohnd.uscourts.gov). Based upon those submissions, the Court will decide

 whether or not it would be productive to go forward with the Zoom Settlement Conference.



        IT IS SO ORDERED.

        DATE: August 31, 2021


                                       s/Christopher A. Boyko
                                       CHRISTOPHER A. BOYKO
                                       Senior United States District Judge




                                               -2-
